DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification – Disclosure
The disclosure is objected to because after [024] on page 4 of the specification as originally filed, the paragraph numbering restarts at [001].  It is suggested that 24 be added to every paragraph number following [024] in the specification as originally filed.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of support members comprising end portions and an intermediate portion extending between the end portions” at lines 5-6.  It is unclear whether or not each of the plurality of support members comprises end portions and an intermediate portion.  If each of the plurality of support members is 
Claims 2-12 are similarly rejected for being dependent on rejected claim 1.
Claim 13 recites the limitation “when forces are applied thereto” at lines 4-5.  It is unclear to what said forces are being applied, as the word “thereto” could refer back to any preceding word (e.g., a sole structure, an upper, a base layer).  If meant to refer back to the base layer, it is suggested that the limitation instead read “when forces are applied to the base layer”.  For the purposes of examination, the limitation will be interpreted according to the language suggested above.
	Claims 14-20 are similarly rejected for being dependent on rejected claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-20, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0017205 to Luedecke et al. (hereinafter, “Luedecke”).
Regarding claim 1, Luedecke teaches an article of footwear (Figs. 1-2; footwear (100)) comprising: a sole structure (sole structure (104)); and an upper coupled to the sole structure (upper (102) is coupled to sole structure (104); [0038]), wherein the upper (102) comprises: a base layer (backing layer of the embroidered structure of upper (102); [0058]-[0059]) having a peripheral portion (lower periphery (230) and eyestay element (290)); and a plurality of support members (threads (202)) comprising end portions (ends of threads (202) coupled to peripheral portions of upper (102)) and an intermediate portion extending between the end portions (intermediate portions between end portions of threads (202)), wherein the end portions of the support members are coupled to the peripheral portion of the base layer (ends of threads (202) coupled at lower periphery (230) and eyestay element (290)), and wherein each of the intermediate portions of the support members intersect with one or more other ones of the support members (Figs. 1-2; intermediate portions of threads (202) cross one another to form embroidered matrix; [0059]) and is independently movable between a relaxed state and an engaged state relative to the one or more other ones of the support members (each intermediate portion of threads (202) is capable of being independently moved between a relaxed state and an engaged state, i.e., a force, such as a tension, is able to be applied to a single thread independent of the others).
claim 2, Luedecke teaches wherein the plurality of support members (threads (202)) includes a first plurality of support members oriented in a first axial direction (See Annotated portion of Fig. 1 of Luedecke below; first threads oriented in a first axial direction), a second plurality of support members oriented in a second axial direction (second threads in a second axial direction), a third plurality of support members oriented in a third axial direction (third threads in a third axial direction), and a fourth plurality of support members oriented in a fourth axial direction (fourth threads in a fourth axial direction), and wherein the first axial direction, the second axial direction, the third axial direction, and the fourth axial direction intersect with each other (first, second, third, and fourth axial directions all intersect each other).

    PNG
    media_image1.png
    378
    353
    media_image1.png
    Greyscale
	 
    PNG
    media_image2.png
    359
    331
    media_image2.png
    Greyscale

Annotated portion of Fig. 1 of Luedecke
Regarding claim 7, Luedecke teaches wherein the support members (threads (202)) are configured to limit elastic deformation of the base layer (backing of upper (102)) in one or more directions when the support members are in the engaged state (threads (202) are capable of limiting some degree of elastic deformation of the backing of upper (102) when the threads are in an engaged state).
claim 8, Luedecke teaches wherein the upper (102) further comprises a toe portion (forefoot region (101) of upper (102)), and wherein the base layer and the support members are disposed on the toe portion (See Additional annotated portion of Fig. 1 of Luedecke below; upper (102) having backing layer and threads (202) are disposed on forefoot region (101)).
Regarding claim 9, Luedecke teaches wherein the upper (102) further comprises a lateral side portion (lateral side (109) of midfoot region (103) of upper (102)), and wherein the base layer and the support members are disposed on the lateral side portion (See Additional annotated portion of Fig. 1 of Luedecke below; upper (102) having backing layer and threads (202) are disposed on lateral side (109) of midfoot region (103)).
Regarding claim 10, Luedecke teaches wherein the upper (102) further comprises a medial side portion (medial side (107) of midfoot region (103) of upper (102)), and wherein the base layer and the support members are disposed on the medial side portion (See Additional annotated portion of Fig. 1 of Luedecke below; upper (102) having backing layer and threads (202) are disposed on medial side (107) of midfoot region (103)).
Regarding claim 11, Luedecke teaches wherein the upper (102) further comprises a heel portion (heel region (105) of upper (102)), and wherein the base layer and the support members are disposed on the heel portion (See Additional annotated portion of Fig. 1 of Luedecke below; upper (102) having backing layer and threads (202) are disposed on heel region (105)).

    PNG
    media_image3.png
    450
    823
    media_image3.png
    Greyscale

Additional annotated portion of Fig. 1 of Luedecke
Regarding claim 12, Luedecke teaches wherein the peripheral portion (lower periphery (230) and eyestay element (290)) of the base layer includes a bite line portion (See Additional annotated portion of Fig. 1 of Luedecke above; lower periphery (230)) and a vamp portion (eyestay element (290)).
Regarding claim 13, Luedecke teaches an article of footwear (Figs. 1-2; footwear (100)) comprising: a sole structure (sole structure (104)); and an upper coupled to the sole structure (upper (102) is coupled to sole structure (104); [0038]), wherein the upper (102) comprises: a base layer (backing layer of the embroidered structure of upper (102); [0058]-[0059]), wherein the base layer is elastically deformable when forces are applied thereto (backing layer may be made of silk, cotton, nylon, or foam materials which have some degree of elasticity for deformation; [0055]); and a plurality of support members (threads (202)) comprising fixed portions coupled to the base layer (portions of embroidered thread (202) stitches fixed into backing layer) and floating portions movable relative to the base layer (portions of embroidered thread (202) stitches floating over backing layer and capable of movement relative to backing layer), wherein the support members are independently movable between a relaxed state and an engaged state relative to one or more other ones of the support members (each thread (202) is capable of being independently moved between a relaxed state and an engaged state, i.e., a force, such as a tension, is able to be applied to a single thread independent of the others), wherein the support members (threads (202)) are configured to limit elastic deformation of the base layer (backing of upper (102)) when the support members are in the engaged state (threads (202) are capable of limiting some degree of elastic deformation of the backing of upper (102) when the threads are in an engaged state).
Regarding claim 14, Luedecke teaches wherein the base layer is elastically deformable in a plurality of directions (as noted above with respect to claim 13, the backing of upper (102) may be foam which is deformable in a plurality of directions; [0055]).
Regarding claim 15, Luedecke teaches wherein the plurality of support members (threads (202)) includes a first plurality of support members oriented in a first axial direction (See Annotated portion of Fig. 1 of Luedecke above; first threads oriented in a first axial direction), and a second plurality of support members oriented in a second axial direction (See Annotated portion of Fig. 1 of Luedecke above; second threads in a second axial direction).
Regarding claim 16, Luedecke teaches wherein each of the support members of the first plurality of support members is spaced apart relative to an adjacent support member of the first plurality of support members (See Annotated portion of Fig. 1 of Luedecke above; adjacent first threads are spaced apart relative to one another).
Regarding claim 17, Luedecke teaches wherein each of the support members of the second plurality of support members is spaced apart relative to an adjacent support member of the second plurality of support members (See Annotated portion of Fig. 1 of Luedecke above; adjacent second threads are spaced apart relative to one another).
Regarding claim 18, Luedecke teaches wherein the plurality of support members comprises a first support member (See Annotated portion of Fig. 1 of Luedecke above; at least one of the first threads) and a second support member (at least one of the second threads), wherein the first support member has a first tension in the relaxed state and a second tension in the engaged state, wherein the second tension is greater than the first tension (threads (202), including the first threads, are elastic threads that stretch lengthwise under tension (i.e., an engaged state), wherein the tension experienced in the engaged or stretched state is greater than a tension in a relaxed or un-stretched state; [0053]) and wherein the second support member has a third tension in the relaxed state and a fourth tension in the engaged state, wherein the fourth tension is greater than the third tension (threads (202), including the second threads, are elastic threads that stretch lengthwise under tension (i.e., an engaged state), wherein the tension experienced in the engaged or stretched state is greater than a tension in a relaxed or un-stretched state; [0053]).
Regarding claim 19, Luedecke teaches wherein the upper (102) is configured such that when a first force is applied to the upper the first support member is in the engaged state and the second support member is in the relaxed state (See Annotated .
Regarding claim 20, Luedecke teaches wherein the upper (102) is configured such that when a second force is applied to the upper the first support member is in the relaxed state and the second support member is in the engaged state (See Annotated portion of Fig. 1 of Luedecke above; the upper (102) having embroidered matrix of crossing threads (202) thereon is capable of having the second threads in an engaged, i.e., stretched, state and the first threads in a relaxed, i.e., un-stretched, state when, for example, a force is applied to only the second threads in a direction parallel to the second threads).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication No. 2019/0017205 to Luedecke et al. (hereinafter, “Luedecke”), as applied to claims 1 and 2 above.
claim 3, Luedecke teaches the limitations of claim 2 as discussed above.  Luedecke further appears to teach wherein the first axial direction and the second axial direction intersect at an angle between 70-110 degrees (See Annotated portion of Fig. 1 of Luedecke above; axial direction of first threads appears to be at a 90 degree angle to the axial direction of the second threads which is between 70-110 degrees).
That said, although Luedecke does teach the axial directions of the first and second threads in angled relation to one another, Luedecke does not explicitly state that the axial directions of the first and second threads intersect at an angle of 90 degrees, i.e., between 70-110 degrees as required by the claims.
However, at the very least, it would have been obvious for one of ordinary skill in the art at the time of filing of the invention to make the axial directions of the first and second threads of Luedecke perpendicular (i.e., 90 degrees) to one another.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to make the axial directions of the first and second threads of Luedecke perpendicular (i.e., 90 degrees) to one another in order to provide a balanced, evenly distributed level of support across the embroidered matrix of footwear upper of Luedecke.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).
Regarding claim 4, Luedecke teaches the limitations of claim 2 as discussed above.  Luedecke further appears to teach wherein the third axial direction and the fourth axial direction intersect at an angle between 70-110 degrees (See Annotated .
That said, although Luedecke does teach the axial directions of the third and fourth threads in angled relation to one another, Luedecke does not explicitly state that the axial directions of the first and second threads intersect at an angle of 90 degrees, i.e., between 70-110 degrees as required by the claims.
However, at the very least, it would have been obvious for one of ordinary skill in the art at the time of filing of the invention to make the axial directions of the third and fourth threads of Luedecke perpendicular (i.e., 90 degrees) to one another.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to make the axial directions of the third and fourth threads of Luedecke perpendicular (i.e., 90 degrees) to one another in order to provide a balanced, evenly distributed level of support across the embroidered matrix of footwear upper of Luedecke.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).
Regarding claim 5, Luedecke teaches the limitations of claim 2 as discussed above.  Luedecke further appears to teach wherein the first axial direction and the third axial direction intersect at an angle between 25-65 degrees (See Annotated portion of Fig. 1 of Luedecke above; axial direction of first threads appears to be at a 45 degree angle to the axial direction of the third threads which is between 25-65 degrees).
not explicitly state that the axial directions of the first and third threads intersect at an angle of 45 degrees, i.e., between 25-65 degrees as required by the claims.
However, at the very least, it would have been obvious for one of ordinary skill in the art at the time of filing of the invention to make the axial directions of the first and third threads of Luedecke at a 45 degree angle to one another.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to make the axial directions of the first and third threads of Luedecke at a 45 degree angle to one another in order to provide a balanced, evenly distributed level of support across the embroidered matrix of footwear upper of Luedecke.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).
Regarding claim 6, Luedecke teaches the limitations of claim 2 as discussed above.  Luedecke further appears to teach wherein the first axial direction and the fourth axial direction intersect at an angle between 25-65 degrees (See Annotated portion of Fig. 1 of Luedecke above; axial direction of first threads appears to be at a 45 degree angle to the axial direction of the fourth threads which is between 25-65 degrees).
That said, although Luedecke does teach the axial directions of the first and fourth threads in angled relation to one another, Luedecke does not explicitly state that the axial directions of the first and fourth threads intersect at an angle of 45 degrees, i.e., between 25-65 degrees as required by the claims.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 10,194,714 to McGinnity et al. is directed to an article of footwear with an upper formed by polymer threads stitched to a base layer.  US 2013/0055590 to Mokos is directed to an article of footwear having a mesh upper.  US 2013/0219600 to Atorrasagasti et al. is directed to a multi-layer non-woven fabric having layers oriented at different angles.  US 2020/0008526 to Luedecke is directed to an article of footwear having a multidirectional ribbon structure forming an upper.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732